Citation Nr: 0032935	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
VARO in Washington, D. C., which increased the disability 
rating for the veteran's bronchial asthma from zero percent 
to 10 percent, effective October 18, 1996.  Additional 
evidence was developed and, by rating decision dated in May 
1998, the veteran was awarded a 30 percent disability rating 
for his bronchial asthma, effective October 18, 1996.   The 
undersigned notes the United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


REMAND

The RO has rated the veteran's bronchial asthma under 38 
C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent rating is 
assigned where, on pulmonary function test, the FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

During the veteran's April 1997 VA medical examination, he 
reported that he was taking Azmacort, Albuterol, and Atrovent 
inhalers.  Azmacort is a corticosteroid.  It was not 
indicated how often he was placed on a course of Azmacort 
each year.  However, he did indicate that he received 
treatment at the Washington, D.C. VA medical center.  Those 
records have not been associated with the claims folder.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A)).

Under the circumstances, additional development is necessary; 
therefore, the case is remanded for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for bronchial 
asthma since October 1996.  After 
securing the necessary releases, the RO 
should obtain these records.  If the RO 
is unable to obtain these records, the 
veteran should be notified.  All attempts 
to obtain records should be documented in 
writing and placed in the claims folder.  
Any records received should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of the bronchial asthma.  All 
indicated tests and studies, including 
pulmonary function tests are to be 
performed.  The claims folder is to be 
made available to the physician prior to 
examination for use in the study of the 
case.  The physician is to obtain a 
complete history concerning bronchial 
asthma, including the number of times per 
year, he is placed on corticosteroids.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the claim should 
be readjudicated.

If the benefit sought on appeal remains denied, the appellant 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

